DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-034847 was received on 19 March 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 25 February 2020 have been considered by the examiner.

Drawings
The drawings filed on 25 February 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanoue et al. (US PGPub 2011/0043560 A1), hereinafter Tanoue.
With regard to Claim 1, Tanoue discloses a recording device (¶0002; Fig. 2), comprising: 
a recording head (¶0039; Fig. 13; head 41) including a first nozzle row (Fig. 13; K nozzle row), in which first nozzles configured to discharge a first ink representing black by a single color or a mixed color, are arranged (Fig. 13; K nozzle row), and a second nozzle row (Fig. 13; Cl nozzle row), in which second nozzles configured to discharge a second ink having a lower pigment concentration than a black ink and being an achromatic color, are arranged (Fig. 13; Cl nozzle row; ¶0092), the first nozzle row and the second nozzle row being arranged in a first direction (left-right-movement direction; Fig. 13); 
(31) on which the recording head is mounted, and the carriage being configured to move in the first direction (¶0040; Fig. 13; left-right-movement direction); 
a transport unit configured to transport a recording medium (¶0042), that receives ink discharged from the recording head, in a second direction that intersects with the first direction (¶0042; transportation direction; Figs. 2, 13); and 
a control unit configured to control the recording head, the carriage, and the transport unit (Fig. 1; ¶0038), 
wherein when, of a first mode that is a recording mode for increasing concentration of black (Fig. 13; ¶0103-0106) and a second mode (Fig. 12; ¶0100-0102; ¶0106) that is a different recording mode from the first mode (Fig. 12; ¶0100-0102), the first mode is selected, the control unit performs recording on the recording medium with a nozzle unused region (drying nozzles region; ¶0104, Lines 7-10; Fig. 13), in which the first nozzle does not discharge the first ink and the second nozzle does not discharge the second ink, set between, in the second direction (drying nozzles region; ¶0104, Lines 7-10; Fig. 13; transportation direction), a first nozzle used region of the first nozzle row for discharging the first ink onto the recording medium (Fig. 13; K nozzle row), and a second nozzle used region of the second nozzle row for discharging the second ink onto a region of the recording medium (Fig. 13; Cl nozzle row) with the first ink discharged thereon (¶0101, Lines 7-8; ¶0102-0106; clear ink printed on top of black text ink).

With regard to Claim 2, Tanoue further discloses wherein the control unit, when the first mode is selected, causes the number of the nozzles, in the second direction, in the first nozzle used region, and the number of the nozzles, in the second direction, in the second nozzle (Fig. 6; number of white nozzles used and number of color i.e. black ¶0051, Line 8, nozzles used identical as described in ¶0134).

With regard to Claim 3, Tanoue further discloses wherein the control unit, when the first mode is selected, causes the number of the nozzles, in the second direction, in the second nozzle used region to be smaller than the number of the nozzles, in the second direction, in the first nozzle used region (nozzles 1 thru 3 discharge clear ink which is smaller than number of nozzles 10-12 and 22-24 discharging black ink; Fig. 13; also see Fig. 5, ¶0130).

With regard to Claim 4, Tanoue further discloses wherein the control unit changes the number of the nozzles, in the second direction, in the nozzle unused region according to a type of the recording medium (¶0094, Lines 8-11).

With regard to Claim 6, Tanoue further discloses a recording method for performing recording on the recording medium by controlling a recording head (¶0003, ¶0025), a carriage on which the recording head is mounted, and the carriage being configured to move in a first direction, and a transport unit configured to transport a recording medium, that receives ink discharged from the recording head, in a second direction that intersects with the first direction, wherein the recording head includes a first nozzle row, in which first nozzles configured to discharge a first ink representing black by a single color or a mixed color are arranged, and a second nozzle row, in which second nozzles configured to discharge a second ink having a lower pigment concentration than a black ink and being an achromatic color are arranged, and the first nozzle row and the second nozzle row are arranged in the first direction, and when, of a first mode that is a recording mode for increasing concentration of black, and a second mode 
The remaining claims recite limitations that are similar and in the same scope of invention as claim 1 above; therefore claim 6 is rejected for the same rejection rationale/basis as described in claim 1.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 5 is that applicants claimed invention includes a recording device wherein the control unit, when a defective nozzle with poor ink discharge is included in the first nozzle row and/or the second nozzle row, sets the nozzle unused region such that the defective nozzle is included in the nozzle unused region.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/
Primary Examiner, Art Unit 2853